Citation Nr: 0033793	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran serve in active service from January 
1951 to January 1954. 


REMAND

The veteran contends that he currently suffers from bilateral 
hearing loss secondary to acoustic trauma during his service 
in the Army artillery.  Specifically, the veteran's July 1999 
substantive appeal indicates he was exposed to noise trauma 
while serving for the 194th Field Artillery Battalion, 1st 
Division, as he was exposed to enemy fire.  Additionally, in 
the July 1999 substantive appeal, and the April 2000 Informal 
Hearing Presentation, the veteran and his representative 
report that the veteran was hospitalized for ear problems 
while serving in Graffenbeer, Germany.  He was given four 
days of light duty. 

With respect to service connection claims, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Furthermore, the Board notes that the record contains VA form 
21-4142 (Authorization and Consent to Release Information to 
the Department of Veterans Affairs) dated March 1999 
indicating that the veteran was treated/examined for ear 
problems/symptomatology at the Hines VA Medical Center (VAMC) 
in Chicago during the 1970s, and at the Mt. Vernon VAMC in 
Missouri during 1998.  However, the claims file is devoid of 
records from these facilities. 

Moreover, the Board finds that, although the claims file 
contains the veteran's discharge examination, it is not clear 
that this examination constitutes the entirety of the 
veteran's service medical records.  As such, the RO should 
contact the National Personnel Records Center (NPRC) and 
attempt to obtain the veteran's service medical records, or 
reconstruct his file if possible.  If these records are 
unavailable, the claims folder must be properly documented 
with information specifically indicating that these records 
were unavailable.  

Lastly, the Board finds that it does not appear that the 
veteran has been given the opportunity to undergo a VA 
examination, and that the present record does not contain 
sufficient evidence to review the veteran's claim of service 
connection for bilateral hearing loss.  In this respect, the 
law is clear that if the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the NPRC and 
attempt to obtain the veteran's service 
medical records.  If the records are 
fire-related, the RO should make an 
attempt to secure the veteran's service 
personnel and medical records through 
alternate sources as identified in the 
VA's Veteran's Benefit Administration 
Manual, M21-I, Part III.  If the search 
for the veteran's service medical records 
and/or for alternate records is negative, 
documentation to that effect must be 
placed in the veteran's claims folder.  

2.  The RO should obtain and associate 
with the claims file the veteran's 
treatment records from the Hines VAMC 
in Chicago during the 1970s, and the 
Mt. Vernon VAMC in Missouri during 
1998.  If the search for the mentioned 
records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facilities specifically indicating that 
these records were not available.

3.  The RO should arrange for the veteran 
to undergo a VA audiological examination.  
The claims file and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted.  Following a review of the 
veteran's medical records and history, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that the veteran's current bilateral 
hearing loss is related to service-
related noise trauma, or is otherwise 
related to his active service.  It is 
requested that the examiner discuss and 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
bilateral hearing loss.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

4.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss, on the basis of 
all available evidence.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  


		
	 K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals
 

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



